Citation Nr: 1308509	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-44 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  


FINDING OF FACT

The Veteran's tinnitus was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus has been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2012); 38 C.F.R. §§ 3.102 , 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In light of the Board's favorable decision in this case, no further discussion of the duties to notify and assist is necessary. 

II.  Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  In this case, as is discussed fully below, the claimed condition is not one of those listed in 38 C.F.R. § 3.309(a), and therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application in this case.

In order to prevail on the issue of service connection on the merits, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253   (1999).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006).  As lay person, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for tinnitus.  He contends that tinnitus is related to in-service noise exposures as a helicopter crew chief and door gunner. 

At the hearing, the Veteran testified about his noise exposure in service.  The Veteran testified that he performed maintenance on helicopters while they were running.  The Veteran stated that he wore a helmet but did not wear earplugs.  The Veteran testified that he had ringing in his ears in service. 

The Veteran had active duty service from February 1964 to February 1967.  Service treatment records do not reflect complaints of tinnitus.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  A layperson is competent to testify to facts he observed through his senses.  Layno, at 469-470.  The United States Court of Appeals for Veterans Claims (Court) has held that symptoms of tinnitus are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's testimony is competent to establish that he was exposed to noise in service and that he experienced tinnitus during service.  The Board finds that the Veteran's testimony regarding  in-service noise exposure is credible and consistent with his service occupation as a helicopter crew chief.  The Board also finds the Veteran credible with respect to his report of tinnitus during service. 

The Veteran asserts that he has experienced tinnitus symptoms since service.  At the hearing, the Veteran testified that he had constant tinnitus since service.  

In a November 2011 lay statement, the Veteran's wife noted that she met the Veteran when he was home on leave after serving 15 months in Vietnam.  She stated that he has complained about ringing and buzzing in his ears since she has known him.  

Two medical opinions of record have addressed the etiology of tinnitus.  The record contains a report of an evaluation by a private audiologist, dated in May 2010.  The Veteran reported tinnitus that is constant all day and wakes him up in the middle of the night.  The May 2010 private audiologist opined that the Veteran's tinnitus 
" may be a direct result of his military service as a gunner and a door chief."  

The Veteran had a VA examination in June 2010.  The Veteran reported bilateral tinnitus.  He reported that his tinnitus began in the 1960's.  The Veteran reported that he did not recall a specific date of onset.  He reported that his tinnitus had intensified over the past few years and interfered with the onset of sleep.  The VA examiner diagnosed constant tinnitus, both ears.  The VA examiner opined that tinnitus is not caused by or a result of noise exposure in the Army.  The VA examiner reasoned that hearing sensitivity was within normal limits bilaterally.  
In this case, there are conflicting medical opinions regarding the etiology of tinnitus. 

The private audiologist's opinion lacks probative value, as the audiologist opined that the Veteran's tinnitus "may be a direct result of his military service as a gunner and a door chief."  This opinion is speculative and is therefore not probative regarding the etiology of tinnitus.  See Bloom v. West, 12 Vet. App. 185 (1999); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Although the 2010 VA opinion concluded that tinnitus was not causally related to service, inasmuch as the examination indicated that the Veteran reported symptoms since the late 1960's, the examination supports a finding of tinnitus symptomatology during service and ever since service.   

The Board concludes that there is competent and credible evidence that the Veteran experienced tinnitus in service and has had tinnitus symptoms since service.   Based on the foregoing, the Board finds that the competent, probative and credible evidence supports a finding that tinnitus was incurred in service.  Accordingly, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(d). 





ORDER

Service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


